Citation Nr: 0103281	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
cervical strain with headaches, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
low back pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active military service from December 1976 to 
March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied claims of 
entitlement to increased ratings for service-connected 
cervical strain with headaches, evaluated as 10 percent 
disabling, and low back pain, evaluated as 10 percent 
disabling.  The veteran appealed.  The Board notes that in 
April 1999, the RO increased the veteran's evaluation for his 
cervical strain with headaches to 20 percent.  However, since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran's claim of entitlement to an increased rating for 
service-connected low back pain is the subject of the REMAND 
portion of this opinion.


FINDING OF FACT

The veteran's service-connected cervical strain with 
headaches is manifested by complaints of pain and headaches, 
some muscle spasm, no muscle atrophy or radiculopathy, 
minimal neurological involvement, and no more than moderate 
limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a schedular evaluation in 
excess of 20 percent for the veteran's cervical strain with 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 
2098-2099); 38 C.F.R. § 4.71a, Diagnostic Code 5290-5293 
(2000).
REASONS AND BASES FOR FINDING AND CONCLUSION

According to the RO's March 1982 decision granting service 
connection for cervical strain with headaches, the veteran 
complained of neck stiffness with headaches during service.  
On administrative examination, there was a full range of 
motion in the neck, with cracking on extremes.  X-rays were 
negative.  

In September 1981, the RO granted service connection for 
cervical strain with headaches, evaluated as 10 percent 
disabling.  In March 1998, the veteran filed a claim for an 
increased rating.  In September 1998, the RO denied his 
claim.  The veteran has appealed.  The Board notes that 
although the veteran is only service connected for cervical 
strain with headaches, he is shown to have degenerative disc 
disease (DDD) in his cervical spine.  However, in contrast to 
its remand of the veteran's claim for an increased rating for 
low back pain, infra, the Board has determined that a remand 
is not required for an etiological opinion as to the 
veteran's DDD.  All of the veteran's cervical spine symptoms 
have been considered in this decision.  The RO has coded the 
disability under diagnostic code 5293; therefore, there is no 
basis to distinguish the manifestations affecting the 
cervical spine.

The veteran argues that an increased rating is warranted for 
his cervical strain with headaches.  He asserts that he has 
severe pain in addition to three to four headaches per week.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under 38 C.F.R. § 4.71a, DC 5290, a moderate limitation of 
motion in the cervical spine warrants a 20 percent 
evaluation.  A 30 percent evaluation is warranted where the 
limitation of motion is severe.  

Based on its review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's cervical strain with 
headaches.  This evidence in this case includes an 
examination report from Varsity Orthopedics, dated in June 
1998, which shows that his cervical spine had 0 to 40 degrees 
of forward flexion, 0 to 42 degrees of backward extension, 
and rotation from 0 to 80 degrees, bilaterally.  X-rays 
showed a narrowing of the disc spaces at C4-C5, C6-C7, with 
spur formation at C4, C6 and C7, and loss of the normal 
cervical lordotic curve.  The impression was significant 
multiple level cervical DDD.  A February 1999 report from 
Open MRI of Orlando, shows "about 40 degrees of lateral tile 
in both directions, rotation of about 75 degrees in both 
directions, and 40 degrees of flexion and extension.  The 
impression was cervical spondylosis, C6-C7.  X-rays 
reportedly revealed some arthritis of the facet joints at C5-
C6 on the right and C6-C7 on the left.  The C6-C7 disc was 
moderately degenerated.  

Given the foregoing ranges of motion, the Board finds that 
the evidence shows no more than a moderate limitation of 
motion in the cervical spine, and that the criteria for an 
evaluation in excess of 20 percent for limitation of motion 
for the cervical spine have not been met.  Therefore, a 
rating in excess of 20 percent is not warranted under DC 
5290.  See 38 C.F.R. §§ 4.41, 4.59, 4.71a; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Board has considered the possibility that a higher rating 
may be warranted by rating the cervical spine under another 
diagnostic code.  Schafrath.  In this regard, the veteran 
apparently has some arthritis in his cervical spine.  Under 
38 C.F.R. § 4.71a, DC 5003 (2000), reference is made to the 
appropriate diagnostic codes for a rating based on limitation 
of motion of the specific joint or joints involved.  In this 
case, the veteran's rating under DC 5290 has previously been 
discussed.  In addition, under 38 C.F.R. § 4.71a, DC 5287 
(2000), a rating of 30 percent is warranted for favorable 
ankylosis of the cervical spine.  Under 38 C.F.R. § 4.71a, DC 
5293 (2000), a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  

However, with regard to DC 5287, this diagnostic code may not 
be considered because the medical evidence does not show that 
his cervical spine is ankylosed.  Therefore, a 30 percent 
rating is not warranted for ankylosis of the cervical spine 
under DC 5287.  

As for DC 5293, the evidence includes the June 1998 Varsity 
Orthopedics report, which shows that the veteran complained 
of dull constant pain.  He denied any significant upper 
extremity radicular pain.  On examination, the veteran was 
found to have cervical paraspinal muscle spasms and spasms 
over the right shoulder.  However, upper extremity motor 
function for elbow, wrist, finger flexors and extensors was 
5/5.  The forearms and biceps of the upper extremities were 
symmetrical.  Reflexes for the biceps, triceps and 
brachioradialis were symmetrical, at 1+.  The relevant 
diagnosis was cervical DDD, "without significant 
radiculopathy."  An October 1998 magnetic resonance imaging 
(MRI) report from Open MRI of Orlando, shows mild or minimal 
bulges at C4-C5 and C5-C6, and a moderate bulge at C6-C7.  A 
VA outpatient treatment report, dated in July 1999, is 
difficult to read, but appears to note some weakness in the 
upper extremity associated with (nonservice-connected) carpal 
tunnel syndrome (right), tennis elbow and epicondylitis.  An 
Open MRI of Orlando report, dated in February 1999, shows an 
impression of cervical spondylosis, C6-C7.  On examination, 
motor test, reflexes and sensory examination revealed "no 
hard, positive findings."  Based on the foregoing evidence, 
which includes normal or unremarkable motor, sensory and 
strength examinations and a diagnosis noting a lack of 
radiculopathy, the Board finds that the evidence does not 
show that the veteran has severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  

Under 38 C.F.R. § 4.124a, DC 8100 (2000), a 30 percent 
disability rating is warranted for headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the past several months.  In this case, the 
June 1998 Varsity Orthopedic examination report shows that 
the veteran complained of a dull constant pain, but not 
headaches.  Similar complaints are noted in the 1999 VA 
outpatient treatment reports.  Therefore, the medical 
evidence does not show characteristic prostrating attacks 
occurring on an average of once a month over the past several 
months, and a rating in excess of 20 percent is not warranted 
under DC 8100.  

The Board has taken the veteran's pain symptoms and weakness 
into account to the extent they are supported by adequate 
pathology.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995).  In this regard, a VA 
outpatient treatment report, dated in June 1999, notes 
chronic neck pain.  However, the Varsity Orthopedic report 
notes that upper extremity motor function for elbow, wrist, 
finger flexors and extensors was 5/5, with symmetrical 
musculature and reflexes.  Grip strength was 132 pounds on 
the right and 115 pounds on the left.  Although there is disc 
bulging, the evidence does not show that there is a 
significant neurologic deficit in the upper extremities, or 
muscle atrophy.  Given the previously noted ranges of motion 
in the cervical spine, the Board finds that the objective 
evidence of pathology and functional loss is insufficient to 
show that the functional loss due to the veteran's cervical 
strain with headaches impairs him to such a degree that he 
has the equivalent of disability as required for a rating in 
excess of 20 percent.  To that extent, the written testimony 
of the veteran as to an increased level of severity of the 
disability at issue is unsupported.  

Accordingly, the Board finds that the veteran's service-
connected cervical strain with arthritis is most 
appropriately evaluated at 20 percent under DC 5290-5293.  
See 38 C.F.R. §§ 4.41, 4.71a; Schafrath, 1 Vet. App. at 595-
596.  In finding that an increased evaluation is not 
warranted for the veteran's cervical strain with headache, 
the Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

A rating in excess of 20 percent for cervical strain with 
headaches is denied.


REMAND

The veteran's service medical records include a medical board 
report, dated in June 1980, which shows that he had an 18-
month history of low back pain, thought possibly related to a 
left leg that was 1 centimeter shorter than his right leg.  
All examinations were within normal limits.  X-rays revealed 
a transitional vertebra at the region of L5 or S1 consisting 
of sacralization of the transverse process, with minimal 
scoliosis.  The final diagnosis was low back pain, etiology 
unknown.  

In September 1981, the RO granted service connection for low 
back pain, evaluated as 10 percent disabling.  

The veteran asserts that his low back pain is more than 10 
percent disabling.  Specifically, review of the veteran's 
notice of disagreement shows that he argues that he has been 
told that he has severe degenerative disc disease (DDD) in 
his lower back.  

A review of the medical evidence shows that the veteran was 
been diagnosed with DDD of the lumbosacral spine at L3-L4 in 
1989, and that his DDD was recently characterized as 
"severe" with "severe recurring attacks of pain" in a July 
1999 VA outpatient treatment report (this report is the most 
recent evidence of record).  However, he has only been 
granted service connection for low back pain.  In addition, 
records from the Hayman Chiropractic Clinic, dated in 
December 1981, note possible congenital deformities, 
specifically, a short right leg, spina bifida occulta and 
sacralization at L5.  Records from the Seminole Orthopaedic 
Associates, dated between 1995 and 1997, show that the 
veteran was involved in a severe motor vehicle accident (MVA) 
in May 1984, and that he reported that his back symptoms 
increased markedly following his MVA.  Finally, the first 
diagnosis of DDD of the lumbosacral spine comes in 1989, 
which is approximately eight years after his separation from 
service, and there is no opinion as to the cause of the 
veteran's lumbosacral DDD in the claims file.  However, there 
is currently no medical opinion in the claims file which 
would serve as a basis for the Board to dissociate the 
symptoms of the veteran's low back pain from his nonservice-
connected DDD.  Under the circumstances the Board has 
determined that a remand is warranted for an etiological 
opinion on the veteran's lumbosacral DDD.  

An adequate VA examination includes an opinion on medical 
causation.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Based on the foregoing, it is the Board's judgment that 
another examination is required in which the doctor reviews 
all records and addresses the question of the etiology of the 
veteran's lumbosacral DDD, and, if appropriate, its 
symptomatology.  38 C.F.R. § 4.2 (2000); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
treatment he has received for his low 
back condition since July 1999.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all such medical records which are not 
currently in the claims folder, and for 
which it has not previously been 
determined that the records are 
unobtainable.  Copies of all records 
obtained should be associated with the 
claims folder.

2.  The veteran should be afforded a 
comprehensive VA examination of the spine 
to determine the severity of the 
veteran's service-connected low back 
pain, and the etiological relationship, 
if any, between the veteran's service-
connected low back pain and his 
nonservice-connected degenerative disc 
disease (DDD) of the lumbosacral spine.  
Specifically, the examiner should make 
the following determinations: 1) the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's DDD was caused by his 
service-connected low back pain; 2) if 
the examiner finds that no such 
etiological relationship exists, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected low 
back pain has aggravated his DDD; and 3) 
if aggravation is found, the examiner is 
requested to quantify the degree of 
additional disability to the DDD 
resulting from aggravation by the 
service-connected low back disorder (if 
this cannot reasonably be done, the 
examiner should so state).  All indicated 
tests and studies should be accomplished. 
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner prior to any examination.  
All clinical findings and opinions, and 
the bases therefor, should be set forth.  

3.  In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated. If it has been determined that 
the veteran's lumbosacral DDD was not 
caused or aggravated by his service-
connected low back disorder, the examiner 
is requested to restrict the above-
referenced findings to the disability 
caused by the service-connected low back 
pain.  If this cannot reasonably be done, 
the examiner should so state.  

4.  The RO should clarify the extent of 
the service connected Low Back Pain.  It 
should be established if the service-
connected disability encompasses the disc 
disease and spur formation.  If it is 
determined that there are service 
connected and nonservice connected 
diseases of the lumbar spine, any attempt 
to distinguish the manifestations must be 
supported by competent evidence.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

